Kupferman, J. P. (dissenting).
There is no contention that the plea bargain was other than the sentence presently imposed of an indeterminate term with a maximum of 8 years. Therefore, we are concerned only with the question of whether it was essentially unfair to increase the sentence in order to conform with the original understanding.
There has been no significant prejudice (People ex rel. Harty v Fay, 10 NY2d 374), and the court has not been ousted of jurisdiction. (People v Cavelli, 50 NY2d 919.)
Accordingly, I would affirm.
*364Silverman, Bloom and Carro, JJ., concur with Birns, J.; Kupferman, J. P., dissents in an opinion.
Judgment, Supreme Court, Bronx County, rendered on July 16, 1979, sentencing defendant to an indeterminate term of 0 to 8 years, nunc pro tunc as of February 13,1979, reversed and vacated, and the judgment entered on February 13, 1979 sentencing defendant to an indeterminate term of 0 to 3 years is reinstated.